Opinion filed October 9, 2008 











 








 




Opinion filed October 9,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00234-CR
                                           __________
 
                                CARL RAYMOND DOLAN, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 59th District Court
 
                                                        Grayson
County, Texas
 
                                                    Trial
Court Cause No. 47458
 

 
                                             M
E M O R A N D U M   O P I N I O N
Carl
Raymond Dolan is attempting to appeal to this court from the trial court=s denial of his motion
requesting DNA testing pursuant to Tex.
Code Crim. Proc. Ann. ''
64.01B.05 (Vernon 2006
& Supp. 2008).  We dismiss for want of jurisdiction.




When
Dolan=s pro se brief,
pro se notice of appeal, and pro se motion to file the notice of appeal were
received in this court, the clerk wrote the parties pointing out that Dolan was
challenging a ruling from a Grayson County district court and that Grayson
County was not a county that appealed to this court.  The September 19, 2008
letter asked Dolan to respond showing grounds for continuing this appeal. 
Dolan has responded.
In
his response, Dolan informs this court that, because his underlying criminal
conviction had been transferred to this court in 2000, he filed his brief,
notice of appeal, and motion in the DNA appeal in this court.  Dolan=s DNA case is a separate
proceeding from his criminal conviction appeal.  Any appeal from the Grayson
County trial court will lie with the Fifth Court of Appeals pursuant to Tex. Gov=t Code 
Ann. '
22.201(f) (Vernon Supp. 2008); therefore, this court lacks jurisdiction to
entertain this appeal.  Tex. Gov=t Code Ann. ' 22.201(l) (Vernon Supp. 2008).
The
appeal is dismissed.
 
PER CURIAM
 
October 9, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.